LACOMBE, Circuit Judge.
So far as the majority of the court finds that the Gladys was in fault, because she waited until after the Phenix, the first barge in tow had crossed her course before she luffed, or because the last point at which the tug could, by change of ma-noeuvre, have saved the situation was somewhere short of the point of intersection, I am unable to concur, because the testimony given in the case is to the direct converse of both these propositions, and there is not a word of testimony supporting either; the majority of the court Iiave evidently confused the testimony as to slackening head sails with that as to change of helm and course. As to the conflicting testimony touching the question whether the Gladys should have changed her course by falling off or by luffing, I cannot concur in the conclusion that the preponderance is in favor of falling off, because the ex-uert witnesses who expressed that opinion did so upon the assumption that she was heading north, while we have all concurred in the finding that she was in fact sailing on a N. N. W. course.